DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,811,919 to Jones.
Re-claim 1, Jones discloses a liquid inertia vibration eliminator unit for an aircraft having first and second components comprising: an outer housing 20 coupled to the first component 12 of the aircraft, the outer housing forms an outer housing cavity (see figure 3); a spherical bearing (combined elements 35/36/40c and 41c) is disposed in the outer housing cavity and forms a spherical bearing cavity; a piston 30 is disposed in the spherical bearing cavity and is coupled to the second component 11 of the aircraft; top 40 and bottom 41 fluid chambers are disposed in the spherical bearing cavity on opposite sides of the piston; a tuning passage 45 provides fluid communication between the top and bottom fluid chambers; and a tuning fluid moves between the top and bottom fluid chambers via the tuning passage to at least partially isolate vibration between the first and second components of the aircraft.
Re-claim 2, the outer housing forms an inner surface defining the outer housing cavity, the spherical bearing substantially covers the inner surface of the outer housing and having a concave inner surface (see figure 3).
Re-claim 3, the piston 30 will oscillate inside the spherical bearing cavity in response to vibration of at least one of the first or second components of the aircraft.
Re-claim 4, the tuning fluid oscillates between the top and bottom fluid chambers via the tuning passage in response to the oscillations of the piston (see column 5 lines 58-65)
Re-claim 5, the piston 30 further comprises a solid piston having an ellipsoid shape.
Re-claim 6, a top piston rod 10 is coupled to a top side of the piston 30, the piston is coupled to the second component 11 of the aircraft via the top piston rod.
Re-claim 7, a top side of the piston at least partially defines the top fluid chamber and a bottom side of the piston at least partially defines the bottom fluid chamber, see figures 2 and 3.
Re-claim 8, the tuning passage further comprises an external tuning tube 45 disposed outside of the outer housing, see figure 3.
Re-claim 13, a gas accumulator 54 is in fluid communication with the fluid chambers via a gas passage 52 to pressurize the tuning fluid.
Re-claim 14, a fluid chamber housing 50/51 is disposed in the spherical bearing cavity (portions of housing 50 sit within the cavity, see figure 3), the gas accumulator 54 disposed on a top side of the fluid chamber housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of US 5,732,905 to Krysinski.
Re-claim 16, Jones teaches a rotorcraft (see column 2 lines 3-4 and the use of liquid mounts on helicopters), comprising: a fuselage; a fuselage airframe 11 supporting the fuselage; a pylon 13 (see column 2 lines 3-4) assembly subject to vibration; and a liquid inertia vibration eliminator unit, the liquid inertia vibration eliminator unit comprising: an outer housing 20 coupled to an airframe, the outer housing forming an outer housing cavity; a spherical bearing is disposed in the outer housing cavity and forming a spherical bearing cavity; a piston 30 is disposed in the spherical bearing cavity and coupled to the pylon assembly; top 40 and bottom 41 fluid chambers are disposed in the spherical bearing cavity on opposite sides of the piston; a tuning passage 45 provides fluid communication between the top and bottom fluid chambers; and a tuning fluid moves between the top and bottom fluid chambers via the tuning passage to at least partially isolate vibration between the pylon assembly and the fuselage airframe.  However, Jones fails to show the fuselage and fuselage airframe with a plurality of the liquid vibration eliminator units are interposed between the fuselage airframe and pylon assembly.
Krysinski shows a pylon assembly B supported by a plurality of liquid vibration eliminator units 2 upon a fuselage airframe F.  As is clear from Krysinski, a plurality of the liquid vibration eliminator units taught by Jones are capable of being utilized to support a pylon upon an airframe.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have realized a plurality of liquid vibration units of Jones are capable of being used to support a pylon upon an airframe as taught by Krysinski, as this would have provided a use for the mount, and its use with helicopters is suggested by Jones. 
Re-claim 17, the pistons of the liquid inertia vibration eliminator units are coupled to an underside of the pylon assembly and the outer housings of the liquid inertia vibration eliminator units are coupled to a top side of the fuselage airframe.  Each element is capable of being connected in the recited manner.
Re-claim 18, although the figures are not to scale, one can view figure 3 and note that the width of the unit is greater than the height.  
Re-claim 19, setting the width to be greater than or equal to twice the height is seen as an engineering or design choice, since it is apparent that the width is greater than the height in its current form.  Simply extending the width to a greater value than currently shown would simply provide a chamber with an increased fluid volume and damping response.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the width of the unit to at least twice the height, thus increasing the volume of fluid and damping response of the vibration eliminator unit.
Re-claim 20, Krysinski teaches a mounting plate that forms a clearance aperture coupled to an underside of the outer housing, the outer housing is coupled to the fuselage airframe via the mounting plate.  As shown in figure 1, the vibration eliminator unit is attached to a yoke type plate, or mounting plate, that receives a portion of a housing member (such as 16).  This type of attachment structure is applicable to the unit of Jones.  
Allowable Subject Matter
Claims 9-12 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schmidt et al., McGuire et al., and Jones et al. each teach a liquid inertia vibration eliminator unit.  Winkler teaches a piston rod and gas accumulator disposed therein.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 18, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657